Citation Nr: 1224428	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  04-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), from March 24, 2003, through January 24, 2005, and in excess of 50 percent from January 25, 2005, through August 10, 2009, and in excess of 70 percent from August 11, 2009, through December 13, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The long and complex appeal process associated with these claims was reported in detail in the Board's November 2011 remand decision and is provided again below for clarity.  Moreover, subsequent development will also be detailed.  

In an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, a 10 percent evaluation was assigned for PTSD, effective March 31, 2003.  

The case was brought before the Board in April 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him with notice on substantiating his claim and affording him a VA examination.  In April 2007 the Veteran was provided updated notice on substantiating his claim.  The Veteran was also afforded a VA examination in September 2008 for his PTSD.  

In a December 2008 rating decision the RO increased the Veteran's PTSD rating to 30 percent, effective March 31, 2003, and 50 percent effective September 16, 2008.

The Board issued a decision in July 2009 and determined the Veteran's PTSD was 30 percent disabling from March 31, 2003 to January 24, 2005 and 50 percent disabling as of January 25, 2005.  


In a July 2009 decision the Board denied entitlement to an evaluation in excess of 30 percent for the Veteran's PTSD prior to January 25, 2005 and in excess of 50 percent thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010 the Court endorsed a joint motion for remand (JMR) and remanded the matter for further proceedings.  

Additional VA records were subsequently added to the record, to include another VA examination report dated in August 2009.  

A May 2011 RO decision found a clear and unmistakable error in the Veteran's initial disability rating as his claim was received by the RO on March 24, 2003, not March 31, 2003.  Accordingly he was assigned an earlier effective date of March 24, 2003 for his 30 percent evaluation for PTSD. 

In November 2011, the Board remanded the claim for additional development, to include the obtainment of records and a contemporaneous exam.  Again, more records were added to the file, to include treatment records dated in 2011 and a December 2011 examination report.  

Following the 2011 remand, the RO, in an April 2012 rating decision, confirmed and continued the 30 percent rating in effect for PTSD, but they increased the 50 percent rating to 70 percent, effective August 11, 2009, and increased the 70 percent rating to a 100 percent rating as of December 14, 2011.  The matters that remain on appeal are as listed on the title page of this decision.  


FINDINGS OF FACT

1.  For the period from March 31, 2003, through January 24, 2005, the Veteran's PTSD was manifested primarily by chronic sleep impairment, flashbacks, and anxiety; these symptoms reflect no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the period from January 25, 2005, through August 10, 2009, the Veteran's PTSD was manifested primarily by panic attacks, chronic sleep impairment, flashbacks, depression, impaired memory, impaired concentration, and disturbances of motivation and mood; these symptoms reflect no more than occupational and social impairment with reduced reliability and productivity.  

3.  For the period from August 11, 2009, through December 13, 2011, the Veteran's PTSD was manifested primarily by flashbacks, avoidance of thinking or talking about inservice stressful events, sleep impairment, loss of concentration, exaggerated startle response, irritability, and anger; these symptoms reflect no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  For the period from March 31, 2003, through January 24, 2005, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  For the period from January 25, 2005, through August 10, 2009, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2011).  

3.  For the period from August 11, 2009, through December 13, 2011, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2003, April 2007, July 2009, and November 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the January 2009 letter mentioned above.  


Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records (STRs).  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  


Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. - 0 percent.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment. 38 C.F.R. § 4.126; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation, for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) Scale

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Background

During a VA contract examination in September 2003, the Veteran reported flashbacks, recurrent dreams, nightmares, and disturbances of sleep.  On examination, the Veteran was well-oriented in time and place, displayed no deficit in cognitive functions, and was able to do the serial seven subtractions quickly and well.  His affective responses were congruent at all times, and there was no indication of excessive anxiety and no suspected mood disorder.  His thought processes were organized and his speech was well-articulated.  The examiner diagnosed PTSD, moderate and chronic; and assigned a Global Assessment of Functioning (GAF) score of 53.  The examiner commented that the Veteran had experienced more difficulty in the last three years, when he was laid off from his job. An exaggerated startle response and hypervigilance were suggested by his history and he appeared to need a high level of physical activity to suppress his symptoms. 

Additional treatment records dated in 2003 and 2004 essentially reflect treatment for diabetes mellitus (DM), hypertension (HTN), and hyperlipidemia.  

On January 25, 2005, a VA staff physician indicated that the Veteran carried a diagnosis of PTSD, and suffered with most of the symptomatology associated with this disorder.  The physician indicated that the Veteran had severe social and occupational impairment due to his illness; and that he was unemployable and considered 100 percent disabled, secondary to the severity of his mental and physical problems. 

Correspondence received in June 2007 from the Veteran's wife, children, and former spouse indicates that the Veteran had panic attacks and flashbacks throughout the years, and had become reclusive and depressed. 

During a September 16, 2008, VA examination, the Veteran reported increasing problems with panic attacks, as well as with nightmares occurring three or four times weekly and centered on Vietnam-related themes.  The Veteran reported feelings of guilt that he survived, and that a friend of his from the same unit had died.  The Veteran reported that he startled easily, and that his doctor had increased his medications.  He reportedly disliked crowds, and avoided things that reminded him of Vietnam.  The Veteran reported problems with his memory, and that his wife kept his calendar.  He denied episodes of rage or irritability.  He had never made a suicide attempt.  

On examination, the Veteran was alert and fully oriented.  He was able to register three words immediately, but could recall only one without assistance after about three minutes.  The other two he easily recalled when given a clue.  He could not recall who served as President prior to Bill Clinton.  He offered somewhat concrete interpretations to two proverbs.  His speech was normal in rate, rhythm, and volume, but occasionally had a somewhat tremulous quality.  His thought process was logical and linear.  The Veteran denied auditory hallucinations, but indicated that he sometimes thought he would see something "out of the corner of his eye."  No delusions were elicited.  His mood was depressed at times, but predominantly anxious.  His affect was nervous and jittery.  His insight and judgment were fairly good.  

It was also noted that the Veteran sometimes drove a couple of miles to a hardware store to walk around.  He and his wife went out to dinner about twice per week.  Two times each year they would go on some kind of vacation.  For example, they went with others in the recent past to an antiques car show.  He said that he would not be able to go on such a trip without having his brother and wife present.  He had a good relationship with his brothers and talked to them fairly regularly.  He was also in regular contact with his children.  

The examiner noted that the Veteran's memory and concentration were each impaired to some extent.  The Veteran also tended to isolate himself with music or to talk to certain supportive family members in order to reduce symptoms.  The Veteran did report solid relationships with others, but reported an inability to work or take part in almost any activity outside of his home without the comforting presence of a trusted individual.  The examiner noted that the Veteran's limitations may be related more closely to his panic disorder than to PTSD, and that one could argue that the panic disorder is secondary to PTSD.  A GAF score of 45 was assigned.  

A VA treatment record from January 29, 2009, reflects that the Veteran showed for a scheduled appointment.  He updated on his psychosocial stressors.  He continued to experience panic attacks about 1-2 times per week.  He had impaired judgment and experienced disturbances of motivation and mood, unprovoked irritability, impaired impulse control, deficiencies at work and in family relations.  He had hypervigilance, hyperarousal, and flashbacks.  He also had recurring dreams of events from combat in Vietnam.  He had good insight into his illness and was willing to follow suggestions.  He was also compliant with his medications.  He complained of being awakened at night with sharp, deep pains in his feet.  The cold weather exacerbated the pain in his joints.  He was glad the holiday season was over, and he reported enjoying talking with another veteran but admitted that his symptoms were triggered by what he heard.  He complained of exacerbation of his PTSD symptoms in the areas of re-experiencing, avoidance/isolative behavior, and hyperarousal.  He reported waxing and waning of depressive symptoms.  He discussed the possibility of increasing or augmenting with another medication to help reduce his mood symptoms.  He was described by the examiner as totally unemployable and permanently disabled.  

Additional VA treatment records dated in March and April 2009 reflect treatment for foot problems.  He was seen on April 10, 2009, for follow-up of his PTSD.  He reported an increase in panic attacks (2-3) per week, hypervigilance, hyperarousal, memory issues, spatial disorientation, deficiencies in social relations, disturbances of mood, mood swings, unprovoked irritability, neglect of personal appearance, difficulty adapting, and impaired judgment.  The examiner noted that these symptoms had been ongoing and continued at a very high level for this Veteran.  The Veteran's PTSD was described as prolonged and severe.  He had good insight into his illness and followed suggestions.  He was unemployable and appeared totally and permanently disabled.  He continued to be medication compliant.  

An April 2009 private record shows treatment for his heart disease.  A VA record dated June 17, 2009, reflects that the Veteran's panic attacks were now noted to occur between 2-5 times per week.  His other symptoms (as noted above in other records from 2009) remained active.  

In June and July 2009, he was examined by VA for various service-connected conditions, to include bilateral hearing loss, peripheral neuropathy, and heart disease.  

VA examination on August 11, 2009, noted that the Veteran felt distant or cut off from others.  He felt irritable and had anger outbursts.  He had flashbacks, avoided thinking or talking about his military experiences, had sleep impairment, and was jumpy and easily startled.  He had continued disturbing dreams about his military experiences.  There was loss of interest and difficulty concentrating.  The Veteran no longer hunted since coming back from Vietnam and related some paranoia regarding others who he said looked at him strangely because he was a veteran.  The Veteran endorsed restriction of affect and numbing as moderately problematic.  He denied suicidal ideation but when asked about hallucinations, he reported seeing things in his peripheral vision, but when he turned to look, there was nothing there.  He loved his siblings, but had visited them less in the last five years or so.  He also endorsed numbing of his emotions.  He was depressed and felt pressure.  He lived with his wife and did not work.  He said that he had not worked in about 6 years due to problems with his feet and legs.  He spent about 60 percent of his time sitting on his porch.  He helped his wife with housework (vacuuming) and occasionally ventured out of his house for social activities, although this was somewhat limited due to panic attacks when alone.  

On mental status exam, the Veteran was alert, and his grooming was fairly good.  He seemed to have a fine general tremor, most pronounced in the upper extremities, and he often jiggled his feet restlessly, increasingly so when asked to perform cognitive tasks.  He was oriented to the year and month.  He was able to register three words immediately, but recalled only one independently after three minutes.  His level of physical agitation was markedly increased.  His speech had a halting, almost stammering quality, and was punctuated with exasperated sighs or shrugs when he had trouble recalling something.  He denied suicidal or homicidal thoughts.  His mood was depressed and anxious.  His affect was overall guarded and markedly anxious at times.  His insight and judgment seemed fairly good.  His GAF score was 50.  He was able to manage his own funds.  

The Veteran was re-examined by VA in December 2011.  He was noted to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported that, while he had what he described as good relationships with his current wife and children, he admitted that he did not share all his struggles with his mental health issues with them.  He denied having friends, noting that he did most of his socializing with family.  He reported experiencing nightmares twice a week that have Vietnam-related scenes.  He would have flashbacks, triggered by helicopters or war-related news; he tended to avoid triggers when possible.  He described being easily agitated and hypervigilant, with feelings of anxiety and panic, particularly when alone or when driving.  He disliked crowds, had poor concentration, and loss of memory.

The objective examination noted that the Veteran had a depressed mood; anxiety; panic attacks occurring more than once a week; near-continuous panic attacks that adversely affected his ability to function independently; mild memory loss; a flattened affect; disturbances in motivation and mood; an inability to establish and maintain effective relationships; and persistent delusions or hallucinations.  The examiner noted that the Veteran had a restricted affect and was extremely anxious during the examination.  He displayed difficulty with memory, being unable to recall the names of past teachers or the name of the street he grew up on, which the examiner commented demonstrated impairment with long-term memory.  His thought processes were lucid.  He indicated that he sometimes got "a glimpse" of something moving out of the corner of his eye, accompanied by the screams of a soldier who had stepped on a land mine.  The Veteran was noted to rarely leave his home, except when accompanied by his wife.  His involvement in activities had decreased due to his anxiety and lack of motivation (he also had several medical problems that interfered with functioning).  He had frequent panic attacks in crowds, as well as flashbacks that would adversely impact any work productivity.  The examiner opined that the Veteran's PTSD was severe and consistent with a GAF Score of 50.

For the period from March 31, 2003, through January 24, 2005, the Veteran's PTSD was manifested, primarily, by chronic sleep impairment, flashbacks, and anxiety.  While these symptoms seemed to occur frequently, they are, nonetheless, reflective of overall moderate social impairment with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior and self-care.  Such level of impairment warrants an initial 30 percent disability rating.  

While the September 2003 examiner noted that an exaggerated startle response and hypervigilance were suggested by the history at times, these factors, alone, do not provide a sufficient basis for assignment of an initial 50 percent disability rating.  Significantly, during the applicable period, the Veteran has not been found to have any flattened affect, circumstantial or stereotyped speech, frequent panic attacks, difficulty in understanding complex commands, impaired memory, impaired judgment, or impaired abstract thinking-all symptoms which would warrant an initial 50 percent disability rating.  

The evidence does not reflect that the Veteran's PTSD has caused severe impairment in social and occupational functioning during the applicable period.  Symptoms such as grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011). 

Here, the September 2003 examiner assigned a GAF score of 53 during the applicable period, reflective of moderate symptoms or moderate difficulty in social or occupational school functioning. 

For the period from January 25, 2005, through August 10, 2009, the Veteran's PTSD was manifested primarily by panic attacks, chronic sleep impairment, flashbacks, depression, impaired memory, impaired concentration, and disturbances of motivation and mood, as well as some social isolation.  These symptoms are reflective of overall moderately severe social impairment, although generally functioning satisfactorily with routine behavior and self-care.  Such level of impairment warrants a 50 percent disability rating. 

Neither the January 2005 VA staff physician or the September 2008 examiner noted irritability or suicidal ideation, or other predominant symptoms to provide a sufficient basis for assignment of a 70 percent disability rating during the applicable period.  Significantly, the Veteran has not been found to have obsessional rituals, near-continuous panic or depression, illogical or obscure speech, spatial disorientation, or neglect of personal appearance and hygiene-all symptoms which would warrant a 70 percent disability rating.  

The evidence does not reflect that the Veteran's PTSD has caused total impairment in social and occupational functioning during the applicable period. Symptoms such as gross impairment in thought processes or communication, or persistent delusions or hallucinations are not demonstrated. 

The GAF score of 45 assigned by the September 2008 examiner reflects serious symptoms.  While the September 2008 examiner assessed the Veteran's symptoms as resulting in deficiencies in most areas-e.g., work, school, and family relations, the Veteran's actual symptoms reflect his ability to form solid relationships and to rely on others for emotional support.  Given these clinical findings, the Board finds that the overall evidence warrants no more than a 50 percent disability rating during the applicable period.

For the period from August 11, 2009, through December 13, 2011, the Veteran's PTSD was manifested primarily by panic attacks, flashbacks, avoidance of thinking or talking about inservice stressful events, sleep impairment, loss of concentration, exaggerated startle response, irritability, and anger.  There was restriction of affect and numbing of his emotions.  These symptoms are reflective of deficiencies in most areas, to include work, school, family relations, judgment, thinking, and mood.  Such level of impairment warrants a 70 percent disability rating.

The preponderance of the evidence shows that the Veteran has not been entitled to a 100 percent schedular evaluation for the period from August 11, 2009, through December 13, 2011.  The evidence of record confirms the Veteran being oriented and not having demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  There is no suicidal ideation, nor does the evidence suggest that the Veteran is a persistent threat to himself or others, has persistent delusions, memory loss for names of close relatives, or his own name.  Without question, his psychiatric symptoms manifested in impaired social and occupational functioning; however, the evidence does not reflect that such symptoms result in total impairment for the period in question.  He helped his wife with housework (vacuuming) and occasionally ventured out of his house for social activities, although this was somewhat limited due to panic attacks when alone.  Essentially, the Board finds that, while confirming impaired/strained functioning, the evidence of record, medical and lay, fails to even arguably suggest that the Veteran's psychiatric symptomatology results in total social and occupational impairment for the period from August 11, 2009, through December 13, 2011.  Thus, presently, there is insufficient evidence as to warrant assignment of a 100 percent schedular disability evaluation. 

Extraschedular Consideration

There is no showing that the Veteran's service-connected PTSD has resulted in so exceptional or unusual a disability picture at any time as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board notes that the Veteran's PTSD has not been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned ratings), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran is not currently working, and there is no evidence of recent hospitalizations.  In the absence of evidence of any of the factors outlined above, the criteria for referral for consideration of an extraschedular rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that staged ratings are applicable for the Veteran's PTSD, and that the weight of the evidence is against the grant of an initial disability rating in excess of 30 percent for the period from March 24, 2003, through January 24, 2005; that the weight of the evidence is against the grant of an initial disability rating in excess of 50 percent from January 25, 2005, through August 10, 2009; and that the weight of the evidence is against the grant of an initial rating in excess of 70 percent from August 11, 2009, through December 13, 2011.  



ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD from March 24, 2003 through January 24, 2005 is denied.

Entitlement to an initial evaluation in excess of 50 percent for PTSD from January 24, 2005 through August 10, 2009 is denied.

Entitlement to an initial evaluation in excess of 70 percent for PTSD from August 11, 2009 through December 12, 2011 is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


